           Case 1:20-cv-03992-ALC Document 9 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           7/14/20

 ALEXANDER WILLIAMS JR.,

                                  Plaintiff,

                      -against-

 CITY OF NEW YORK; CAPTAIN BERNARD                                20-CV-3992 (ALC)
 MATHIAS; CAPT. JOHN HERNANDEZ;
                                                               ORDER OF SERVICE
 CAPT. GORITZ; ADW HARVEY; WARDEN
 SWAUREZ; DEPUTY GALLOWAY; DEP.
 BAILEY; CORRECTION OFFICER SANDRA
 ESPINOZA; C.O. WELLS,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, currently incarcerated at the Manhattan Detention Complex, brings this pro se

action under 42 U.S.C. § 1983. By order dated May 27, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis.1

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Defendants City of

New York, Captain Bernard Mathias, Capt. John Hernandez, Capt. Goritz, ADW Harvey, Warden

Swaurez, Deputy Galloway, Dep. Bailey, Correction Officer Sandra Espinoza, and C.O. Wells

waive service of summons.

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
             Case 1:20-cv-03992-ALC Document 9 Filed 07/14/20 Page 2 of 2




Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the

date of this order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim.2

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants City of New York, Captain Bernard Mathias, Capt. John Hernandez, Capt. Goritz,

ADW Harvey, Warden Swaurez, Deputy Galloway, Dep. Bailey, Correction Officer Sandra

Espinoza, and C.O. Wells waive service of summons.

SO ORDERED.

Dated:       July 14, 2020
             New York, New York

                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge




        If Plaintiff would like copies of these discovery requests before receiving the responses
         2

and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                   2
